Citation Nr: 0111813	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from April 1977 to August 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied service connection for multiple sclerosis.  

In this appeal, the veteran requested and was scheduled for a 
personal hearing before a Member of the Board in Washington, 
D.C.  In response to a recent letter notifying her of the 
time and date of the hearing, the veteran indicated in April 
2001 that she would be unable to attend the scheduled Board 
hearing for medical reasons.  Instead, she requested a video 
hearing be scheduled in San Antonio.  

The record in this case, however, indicates to the Board that 
there is sufficient evidence to proceed without a hearing.  
Thus, the Board will not delay its decision by remanding this 
matter to schedule a personal hearing.  In light of the 
favorable decision below, the Board finds that no prejudice 
results from its actions in this regard.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  The veteran currently has a confirmed diagnosis of 
multiple sclerosis.

2.  The statements of the veteran and the symptoms documented 
in the medical evidence of record indicate that her multiple 
sclerosis was manifest to a compensable degree within seven 
years of her separation from active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
her multiple sclerosis may be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are negative for any 
notation of multiple sclerosis.  In-service medical records 
show that in November 1985, she sought treatment for multiple 
joint pain.  Physical examination was normal, but the 
examiner indicated that the veteran's history was compatible 
with early rheumatoid arthritis.  At her June 1988 military 
separation medical examination, she reported a history of 
symptoms including frequent or severe headaches, recurrent 
syncopal episodes, cramps in her legs, and arthritis in the 
joints of the hands, legs, and feet.

The post-service medical records show that in December 1990, 
the veteran sought treatment for symptoms of paresthesias in 
the left thigh and left flank, as well as left carpal tunnel 
syndrome.  A referral to a neurologist was recommended, 
although it appears that such appointment was never 
scheduled.  In March and April 1992, the veteran was seen for 
pain in her neck and shoulders, as well as occasional 
headaches.  The assessment was myositis with some 
intermittent joint pains.  

In October 1995, the veteran was evaluated in connection with 
her complaints of weakness and tingling in her legs.  She 
also reported a history of episodes of paresthesias in the 
left arm in 1991.  The diagnosis was multiple sclerosis.  
Subsequent private treatment records show continued diagnoses 
of multiple sclerosis, supported by clinical examination, 
magnetic resonance imaging, and spinal fluid examinations.  
These medical records also note that the veteran had symptoms 
possibly indicative of multiple sclerosis as early as 1983, 
characterized by persistent pain in the knees and neck, as 
well as paresthesia in the extremities.  

In August 1998 the veteran underwent VA neurological 
examination at which she reported that as early as 1983, she 
began to experience pain in her neck and knees, as well as 
leg cramps.  From 1983 to 1992, she indicated that she 
continued to experience neck and knee pain, as well as 
paresthesias in her extremities.  She indicated that she was 
initially diagnosed with arthritis and fibromyositis.  When 
she developed bilateral lower extremity weakness in 1995, she 
indicated that she underwent extensive evaluation and was 
diagnosed with multiple sclerosis in October 1995.  After 
examining the veteran and reviewing her medical records, the 
examiner diagnosed multiple sclerosis, remitting and 
relapsing type.  

In February 1999, the RO forwarded the veteran's claims 
folder to the VA neurologist who had examined her in August 
1998, for the purposes of obtaining a medical opinion as to 
the likely date of onset of her multiple sclerosis.  After 
again reviewing the claims folder, the neurologist indicated 
that based on the information of record, it was impossible to 
state when the veteran's multiple sclerosis had actually 
started.  However, he indicated that it was "very likely" 
that the disease had been ongoing for some time.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, on active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d) (2000).

Additionally, where a veteran had active service continuously 
for 90 days or more during a period of war or during 
peacetime service after December 31, l946, and multiple 
sclerosis becomes manifest to a degree of 10 percent or more 
within 7 years from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8018 
(2000), a minimum rating of 30 percent is assignable for 
multiple sclerosis.  

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107(b)).

The veteran and her representative argue that service 
connection for multiple sclerosis on a direct basis is 
warranted as the disease had its inception during her period 
of active service.  In the alternative, they argue that 
service connection for multiple sclerosis is warranted on a 
presumptive basis as the condition was manifest to a 
compensable degree within seven years of her separation from 
service.  Specifically, the veteran maintains that her 
multiple sclerosis was initially manifested by neurological 
symptomatology, such as paresthesias in her extremities.

After careful review of the record, the Board finds that the 
evidence in this case provides a sufficient basis on which to 
award service connection for multiple sclerosis on a 
presumptive basis.  As noted above, the veteran was separated 
from active service in August 1988.  In October 1995 
(approximately seven years and two months later), she was 
affirmatively diagnosed with multiple sclerosis.  Although 
this diagnosis was made outside the 7-year presumptive 
period, the Board finds that the lay and medical evidence of 
record sufficiently documents symptoms attributable to 
multiple sclerosis within the presumptive period, followed by 
a definitive diagnosis without unreasonable time lapse.  38 
C.F.R. 3.307(c).

For example, in December 1990 (about two years after her 
separation from service), the veteran sought medical 
treatment for symptoms of paresthesia in the left thigh and 
left flank.  In March and April 1992, she was seen for 
symptoms which were thought to be due to myositis.  Pursuant 
to Code 8018, the minimum rating for multiple sclerosis is 30 
percent.  Thus, the Board views her manifestations of 
multiple sclerosis within the prescribed time limit as 
sufficient evidence that it was present to a compensable 
degree at that time.

Indeed, the Board notes that a VA neurologist has indicated 
that, while it is impossible to pinpoint the precise date of 
onset of the veteran's multiple sclerosis, it is "very 
likely" that the disease had been ongoing for "some time."  
Thus, based on the evidence discussed above, as well as the 
statements of the veteran regarding the symptoms she 
experienced from her separation from service to October 1995, 
when she was first actually diagnosed with multiple 
sclerosis, the Board finds that there is ample evidence of 
characteristic manifestations of multiple sclerosis to the 
required degree within the 7-year presumptive period.  
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
Therefore, affording the veteran the benefit of the doubt, 
the Board finds that service connection for multiple 
sclerosis is warranted in this case.  


ORDER

Service connection for multiple sclerosis is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

